Case: 18-60129      Document: 00514756830         Page: 1    Date Filed: 12/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-60129                      United States Court of Appeals

                                  Summary Calendar
                                                                               Fifth Circuit

                                                                             FILED
                                                                      December 11, 2018

VALERIE BERRY,                                                          Lyle W. Cayce
                                                                             Clerk
              Plaintiff - Appellant

v.

CITY OF CLINTON, MISSISSIPPI; CLINTON, MISSISSIPPI POLICE
DEPARTMENT; JOHN DOES 1-10,

              Defendants - Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:16-CV-820


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the reasons given by
that court.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.